Citation Nr: 0727011	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-15 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of left ankle 
injury.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision, in which the RO 
denied service connection for residuals of a left leg and 
ankle injury.  The veteran filed a notice of disagreement 
(NOD) in October 2005, and the RO issued a statement of the 
case (SOC) in April 2006.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in June 2006.

In June 2007, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.

For the reasons set forth below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim is warranted.

In this regard, the service medical records show that during 
service in October 1979, the veteran complained of a twisted 
right ankle.  The diagnosis was ligamentous injury of the 
left ankle.  An October 1979 podiatry consultation revealed a 
provisional diagnosis of twisted left ankle.  After physical 
examination, the diagnosis was acute sprain of the right 
lateral ankle.  Physical therapy records from November 1979 
indicated a diagnosis of right ankle resolving ankle sprain.  
A December 1979 record shows that the veteran complained of 
right ankle pain with cast on the same.  A January 1980 
physical therapy note reflects a diagnosis of right healed 
ankle sprain.

Post-service, a private medical record from B.B., M.D. shows 
that in August 1999, the veteran twisted her left ankle.  The 
diagnosis was syndesmotic ligament disruption.  X-ray of the 
left ankle revealed a small avulsion fracture of the inferior 
tip lateral malleolus.  In addition, a February 2001 private 
medical record from the Massena Memorial Hospital shows that 
the veteran again twisted her left ankle.  X-rays of the left 
ankle revealed an avulsion fracture.  Currently, the veteran 
has been diagnosed with status post fractures of the left 
ankle with loose bodies, as indicated in VA records dated 
from December 2001 to December 2003.

In addition, an October 2005 VA treatment record shows that 
the veteran reported that in 1978, while she was in the 
service, she injured the left ankle and after this initial 
injury, she had multiple fractures of the left ankle because 
of ankle instability.  The physician's assistant opined that 
from the veteran's history, it seemed the veteran's chronic 
ankle pain was related to her service.  The Board notes that 
the physician's assistant did not review the veteran's claims 
file prior to rendering this opinion.

During her June 2007 Board hearing and in various written 
statements, the veteran indicated that she injured her left 
leg in service when she slipped and fell while walking.  She 
stated that they had examined both ankles after the accident 
and a cast was placed on her left leg.  The veteran asserts 
that the documentation in her service medical records that 
she was treated for a right ankle injury was incorrect and 
that she actually injured her left leg in service.  

Given the totality of the record, the Board accepts as 
credible the veteran's assertions that the service medical 
records reflect notation of injury and treatment of the wrong 
leg (the right, as opposed to the left leg).  Moreover, in 
view of the in-service injury and treatment of the left leg, 
and current diagnosis of status post fracture of the left 
ankle with loose bodies, the Board finds that VA examination 
and a medical opinion by a physicis-based on full 
consideration of the veteran's documented medical history and 
assertions-that addresses the relationship, if any, between 
current left ankle disability and in-service left ankle 
injury, is needed to resolve the claim on appeal.  See 38 
U.S.C.A. § 5103A.  

Accordingly, the RO should arrange for the veteran to undergo 
a VA orthopedic examination (by a physician), at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may well result in a denial of the claim 
(as the original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2006).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file a copy(ies) of the notice(s) of the date 
and time of the scheduled appointment(s) sent to her by the 
pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Syracuse, New York, dated up to 
November 2006.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding pertinent medical records from the 
Syracuse VAMC since November 2006, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2006) as regards requesting 
records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim on 
appeal, notifying her that she has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the appellant furnish 
all evidence in her possession.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).   However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  Adjudication of the claim 
should include consideration of all evidence added to the 
record since its last adjudication of the claim-to include 
VA treatment records dated from November 2004 to November 
2006 (apparently associated with the claims file after the RO 
issued the most recent, November 2006 supplemental SOC (SSOC) 
and not considered as pertinent additional evidence).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Syracuse 
VAMC all pertinent records of evaluation 
and/or treatment of the veteran's left 
ankle, from November 2006 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
her representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to the claim on 
appeal.  The RO should also invite the 
veteran to submit all pertinent evidence in 
her possession, and explain the type of 
evidence that is her ultimate responsibility 
to submit.  

The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period. 

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the RO 
should arrange for the veteran to undergo an 
orthopedic examination by a physician at an 
appropriate VA medical facility.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to the 
physician designated to examine the veteran, 
and the report of the examination should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies (with all 
findings msde available to the requesting 
physician prior to the completion of his or 
her report) should be accomplished, and all 
clinical findings should be reported in 
detail.  

The physician should identify all current 
disability of the veteran's left ankle.  
With respect to each diagnosed disability, 
the physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that such disability is the 
result of injury or disease incurred or 
aggravated in service, to specifically 
include injury/complaints noted in 
October, November and December 1979 (which 
the veteran has credibly asserted all 
pertained to the left rather than the 
right ankle). 

The examiner should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the scheduled appointment(s) sent to 
her by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

7.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence (to include the 
VA treatment records dated from November 
2004 to November 2006 associated with the 
claims file in November 2006) and legal 
authority.  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

